280 F.2d 426
In the Matter of HEAT 'N' EAT BRANDS, INC., Bankrupt, HopeMachine Company, Appellant,v.J. K. SCOGGAN, Trustee of Heat ,'n' Eat Brands, Inc.,Bankrupt, Appellee.
No. 14005.
United States Court of Appeals Sixth Circuit.
May 11, 1960.

Michael J. Clare, Louisville, Ky., for appellant.
Fred M. Goldberg, Louisville, Ky., for appellee.
Before McALLISTER, Chief Judge, and CECIL and O'SULLIVAN, Circuit judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed upon the opinion of Judge Brooks, reported in the case of In re Heat ,'n' Eat Brands, Inc., 174 F. Supp. 598.